UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2014 ﻿OR ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 333-167227 GREEN INNOVATIONS LTD. (Exact name of registrant as specified in its charter) Nevada 26-2944840 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3208 Chiquita Blvd. S., Suite 216 Cape Coral, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (239) 829-4372 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.0001 Par Value (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No As of April 28, 2014 the registrant had75,097,535 shares of its Common Stock, $0.0001 par value, outstanding. TABLE OF CONTENTS GREEN INNOVATIONS, LTD. Part I – Financial Information Item 1 Financial Statements 3 ConsolidatedBalance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 3 ConsolidatedStatements of Operations for the three ended March 31, 2014 and 2013 (unaudited) 4 ConsolidatedStatements of Cash Flows for the three months ended March 31, 2014 and 2013 (unaudited) 5 Notes to the Unaudited Consolidated Financial Statements (unaudited) 6 Item 2 Management’s Discussion and Analysis or Plan of Operation 32 Item 3 Quantitative and Qualitative Disclosures about Market Risk 36 Item 4 Controls and Procedures 36 Part II – Other Information Item 1 Legal Proceedings 38 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 39 Item 3 Defaults Upon Senior Securities 41 Item 4 Mine Safety Disclosures 41 Item 5 Other Information 41 Item 6 Exhibits 41 2 ITEM 1. FINANCIAL STATEMENTS GREEN INNOVATIONS LTD. and Subsidiaries Consolidated Balance Sheets March 31, December 31, (unaudited) ASSETS Current assets Cash $ $ Accounts receivable Other receivable - Inventory, net Prepaid expense Total current assets Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Convertible notes payable, net of discounts $ $ Convertible notes payable, net of discounts, to related parties Accounts payable Accounts payable to related parties - Accrued expenses Guaranteed value of stock - Total current liabilities Long-term liabilities Convertible notes, net of discounts - Total long-term liabilities - Commitments and contingencies (Note 5) Amounts payable in common stock Derivative liability Total liabilities Stockholders' deficit Preferred stock, $0.0001 par value, 50,000,000 shares authorized, 5,000,000 shares issued and outstanding, respectively Common stock, $0.0001 par value, 150,000,000 shares authorized, 106,376,051 and 85,252,830 shares issued, issuable and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to unaudited consolidated financial statements. 3 GREEN INNOVATIONS LTD. and Subsidiaries Consolidated Statements of Operations For the Three Months Ended March 31, (unaudited) Revenue, net $ $ Operating expenses Direct costs of revenue General and administrative (includes $229,092 and $1,013,792 for the three months ended March 31, 2014 and 2013, respectively, of stock-based compensation and settlements) Selling and marketing expenses Operating loss ) ) Other income (expense) Beneficial conversion feature expense ) - Gain on sale of investment - Gain on cancellation of stock - Loss on conversion ) - Loss on issuance of stock ) - Loss on sales of stock ) - Loss on debt discount - - Loss on settlement of notes ) - Change in derivatives ) - Interest expense - amortization ) - Interest expense ) ) Total other income (expense) ) ) Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average number of shares outstanding - Basic and Diluted See accompanying notes to unaudited consolidated financial statements. 4 GREEN INNOVATIONS LTD. and Subsidiaries Consolidated Statements of Cash Flows For the Three Months Ended March 31, (unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Amortization of intangibles Amortization of debt discounts to interest expense Amortization of beneficial conversion features to interest expense - Amortization of options - Issuance of common stock for services Issuance of warrants on contract - Gain on sale of investment ) - Derivative liability - Loss on sales of stock - Loss on issuance of stock - Loss on settlement of notes - Loss on conversion - Gain on cancellation of stock ) - Changes in operating assets and liabilities: Accounts receivable ) Other receivable ) - Inventory, net ) Prepaid expense ) Other assets ) - Accounts payable ) Accounts payable to related parties ) ) Accrued expenses Accrued expenses to related parties - Guaranteed value of stock ) - Net cash used in operating activities ) ) Cash flows from financing activities: Proceeds from notes Repayment of notes ) ) Derivative liability - Proceeds from issuance of common stock Net cash provided by financing activities Net decrease in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $
